UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 29, 2013 DELMAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 000-54801 99-0360497 (State or Other Jurisdictionof Incorporation) (Commission FileNumber) (I.R.S. Employer Identification Number) Suite 720-999 West Broadway Vancouver, British Columbia Canada V5Z 1K5 (Address of principal executive offices) (zip code) (604) 629-5989 (Registrant's telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. As of October 29, 2013, the Board of Directors of DelMar Pharmaceuticals, Inc. (the “Company”) has authorized its directors and officers to purchase the Company’s common stock in the open market for their own personal accounts in accordance with SEC Rule 10b-18. Individuals specified in the authorization include: · Mr. Jeffrey A. Bacha – Chairman & Chief Executive Officer and Director · Mr. Scott Praill – Chief Financial Officer · Dr. Dennis Brown – Chief Scientific Officer and Director · Dr. William J. Garner – Director · Mr. John K. Bell – Director · Mr. Robert J. Toth, Jr. – Director Share purchases, if any, will be made by these individuals independently for their own accounts with personal funds.Each individual will be acting separately and not as part of an aggregate purchasing group.Company funds will not be used for share purchases.The share purchase authorization does not obligate any of the individuals named herein to purchase any specific number of shares and may be suspended or terminated at any time without prior notice. Share purchases, if any, may be made in the open market or in private transactions. Any share purchases will be made in compliance with SEC Rule10b-18. In accordance with Rule 10b-18, the timing and actual number of shares that may be purchased will depend on a variety of factors including price, market conditions and applicable legal requirements. Any transactions will be disclosed publicly through Form 4 filings with the Securities and Exchange Commission. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELMAR PHARMACEUTICALS, INC. Dated: October 29, 2013 By: /s/ Jeffrey Bacha Name: Jeffrey Bacha Title: Chief Executive Officer 3
